DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 22 July 2022. Claims 1 - 20 are currently pending. 

Claim Objections
The objections to claims 2, 3, 10, 14 and 17, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 22 July 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which assist feature “the assist feature” recited on lines 8 - 9, along with subsequent recitations of "the assist feature", are referencing since line 3 of claim 17, which recites in part, “determining a characteristic of assist features” (emphasis added), makes it clear that there are a plurality of assist features. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat each recitation of “the assist feature” in claim 17 as --the assist features--. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which assist feature “the assist feature” recited on line 10, along with subsequent recitations of "the assist feature", are referencing since line 5 of claim 20, which recites in part, “determine a characteristic of assist features” (emphasis added), makes it clear that there are a plurality of assist features. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat each recitation of “the assist feature” in claim 20 as --the assist features--.
Claims 18 and 19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Response to Arguments
Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive.
On pages 6 - 8 and 10 - 11 of the remarks the Applicant’s Representative argues that Xu et al. “do not appear to disclose, for example, a machine learning model that outputs a geometrical attribute of the assist feature, a statistical attribute of the assist feature, a parameterization of the assist feature, or an image of the assist feature.” The Applicant’s Representative argues that the previously cited portions of Xu et al. merely “disclose outputting a 0 or 1 for a particular grid element in a grid to indicate whether a part of an assist feature could be placed there or not.” Furthermore, the Applicant’s Representative argues that the machine learning tool of Xu et al. “doesn’t output an actual characteristic of an assist feature as claimed, namely a geometrical attribute of the assist feature, a statistical attribute of the assist feature, a parameterization of the assist feature, or an image of the assist feature.” The Examiner respectfully disagrees. The Examiner asserts that Xu et al. disclose the aforementioned disputed claim limitation(s), see at least page 161 the abstract, page 162 left-hand column first-full paragraph - sixth-full paragraph, page 163 section 3 - section 4.1.1, page 163 figure 3, page 165 section 5.1 - section 6 paragraph 1, pages 166 - 167 section 6.2, page 166 figure 7 and page 167 figures 8 - 9 of Xu et al. wherein they disclose that their “paper proposes the first machine learning based framework for fast yet consistent SRAF generation with high quality of results”, that their “technical contributions include robust feature extraction, novel feature compaction, model training for SRAF classification and prediction, and the final SRAF generation with consideration of practical mask manufacturing constraints”, that in “the testing phase, the classification model can predict the SRAF label at each grid for testing patterns”, that instead “of using SRAF label for the grid prediction, we propose predictions with probability maxima to simplify the clusters of SRAF grids. When a classification model is calibrated, the probability of the label to be 1, denoted as p1, can be calculated for LGR and DTree as explained in Section 4.2. Then, a probability map on the 2D grid plane can be attained as shown in Fig. 5(b). To simplify the clusters of grids for SRAF generation, we only insert SRAFs at grids with probability maxima” and that as “illustrated in Fig. 7, we compare the SRAFs generated using different machine learning (ML) predictions, i.e. label predictions and predictions with probability maxima, followed by the SRAF simplification phase.” Xu et al. disclose training and utilizing machine learning models to generate Sub-Resolution Assist Features (SRAFs), wherein the SRAFs are generated based on label predictions and predictions with probability maxima output by the machine learning models for different grid locations of a 2D grid plane. The Examiner asserts that the broadest reasonable interpretation of “a geometrical attribute of the assist feature, a statistical attribute of the assist feature, a parameterization of the assist feature, or an image of the assist feature” encompasses interpretations wherein the attribute characterizes an existence, location, shape, absolute location and/or relative location of the assist feature, especially in view of the instant specification, see at least page 4 paragraph 0052 and page 6 paragraphs 0071 and 0074 of the instant application’s corresponding patent application publication. Thus, the Examiner asserts that at least the predictions for each of the grid locations output by the machine learning model(s) of Xu et al. correspond to the claimed “wherein the machine learning model outputs a geometrical attribute of the assist feature, a statistical attribute of the assist feature, a parameterization of the assist feature, or an image of the assist feature” at least because the label and/or probability predictions output by the machine learning model(s) of Xu et al. characterize a location(s), a geometrical attribute, for insertion of a SRAF. Therefore, the Examiner asserts that Xu et al. disclose the aforementioned disputed claim limitation(s). 
On pages 8 and 10 - 11 of the remarks the Applicant’s Representative argues that Lutich does “not appear to disclose, for example, a machine learning model that outputs a geometrical attribute of the assist feature, a statistical attribute of the assist feature, a parameterization of the assist feature, or an image of the assist feature.” The Applicant’s Representative argues that the previously cited portions of Lutich merely “disclose outputting a usefulness map, which is merely a zone where an assist feature may or may not be placed.” Furthermore, the Applicant’s Representative argues that “the machine learning tool of Lutich doesn’t output an actual characteristic of an assist feature as claimed, namely a geometrical attribute of the assist feature, a statistical attribute of the assist feature, a parameterization of the assist feature, or an image of the assist feature.” The Examiner respectfully disagrees. The Examiner asserts that Lutich disclose the aforementioned disputed claim limitation(s), see at least the abstract, figures 1 - 6, page 1 paragraph 0005, page 2 paragraph 0017, page 3 paragraphs 0024 - 0026, page 4 paragraphs 0029 - 0031, page 5 paragraph 0038 - page 6 paragraph 0039 and page 6 paragraph 0044 - page 7 paragraph 0050 of Lutich wherein Lutich discloses “generating a usefulness map for the target feature with an artificial neural network (ANN)”, “selecting an SRAF insertion site for the target feature based on the generated usefulness map; and inserting an SRAF for the target feature into the IC layout at the selected SRAF insertion site”, that “ANN 174 can be operable to insert SRAFs into proposed IC layout(s) 100 by identifying a target feature 176 which does not have a corresponding shape or usefulness map in library 170, selecting an SRAF insertion site for feature 102 based on characteristics of target feature 176 and usefulness maps in library 170, generating a usefulness map for target feature 176 with ANN 174, adding target feature 176 and selected SRAF insertion site to library 170, inserting an SRAF for feature 102 into IC layout 100 at the selected site, and, optionally, automatically fabricating an IC structure based on IC layout 100 which includes the inserted SRAF(s)”, that “Usefulness map(s) 180 can visually represent an effect on the photolithography performance of inserting SRAF(s) 104, 106 at a given position within the vicinity of particular feature(s) 102”, that “outputs from ANN 174 can include, e.g., one or more predicted usefulness maps 198 which may include machine-generated excluded zones 182 (FIG. 2), candidate zones 184 (FIG. 2), and/or SRAF insertion sites 108 based on such zones”, that “ANN 174 can therefore use feature(s) 102 and/or various data in library 170 and other training data 240 as an input to select one or more sites where SRAFs can be inserted into proposed IC layout 100 as discussed herein” and that a “single and/or repeated execution of the processes discussed herein can yield a machine learning process for repeatedly using ANN 174 to add SRAF(s) 104, 106 (FIG. 1) to proposed IC layout 100 and, e.g., further train ANN 174.” Lutich discloses training and utilizing an artificial neural network (ANN) to determine one or more insertion sites wherein a Sub-Resolution Assist Feature (SRAF) is to be added to an IC layout. The Examiner asserts that the broadest reasonable interpretation of “a geometrical attribute of the assist feature, a statistical attribute of the assist feature, a parameterization of the assist feature, or an image of the assist feature” encompasses interpretations wherein the attribute characterizes an existence, location, shape, absolute location and/or relative location of the assist feature, especially in view of the instant specification, see at least page 4 paragraph 0052 and page 6 paragraphs 0071 and 0074 of the instant application’s corresponding patent application publication. Thus, the Examiner asserts that the one or more SRAF insertion sites output by the ANN(s) of Lutich corresponds to the claimed “wherein the machine learning model outputs a geometrical attribute of the assist feature, a statistical attribute of the assist feature, a parameterization of the assist feature, or an image of the assist feature” at least because the one or more SRAF insertion sites output by the ANN(s) of Lutich characterize a location(s), a geometrical attribute, of a SRAF that is to be added to an IC layout. Therefore, the Examiner asserts that Lutich disclose the aforementioned disputed claim limitation(s). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 - 6, 8 - 12, 15 and 17 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xioqing Xu, Tetsuaki Matsunawa, Shigeki Nojima, Chikaaki Kodama, Toshiya Kotani, David Z. Pan, “A Machine Learning Based Framework for Sub-Resolution Assist Feature Generation”, ACM, International Symposium on Physical Design, Apr. 2016, pages 161 - 168, herein referred to as “Xu et al.”.

-	With regards to claim 1, Xu et al. disclose a method (Xu et al., Pg. 161 Abstract, Pg. 162 Left-Hand Column First-Full Paragraph - Sixth-Full Paragraph, Pg. 165 § 6 Paragraph 1, Pg. 168 § 7 Paragraph 1) comprising: obtaining a portion of a design layout or a characteristic of the portion; (Xu et al., Pg. 161 Fig. 1, Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3) and obtaining, by a hardware computer system, (Xu et al., Pg. 165 § 6) a characteristic of an assist feature for the portion, using a machine learning model, based on the portion or the characteristic of the portion, (Xu et al., Pg. 161 Abstract, Pg. 162 Left-Hand Column First-Full Paragraph - Sixth-Full Paragraph, Pg. 163 Left-Hand Column “Definition 3” - § 4.1.1, Pg. 165 § 5.1 - § 5.2, Pg. 165 Fig. 5) wherein the machine learning model outputs a geometrical attribute of the assist feature, a statistical attribute of the assist feature, a parameterization of the assist feature, or an image of the assist feature. (Xu et al., Pg. 161 Abstract, Pg. 162 Left-Hand Column First-Full Paragraph - Sixth-Full Paragraph, Pg. 163 Left-Hand Column “Definition 3” - § 4.1.1, Pg. 163 Fig. 3, Pg. 165 § 5.1 - § 6 ¶ 1, Pg. 165 Fig. 5, Pgs. 166 - 167 § 6.2, Pg. 166 Fig. 7, Pg. 167 Figs. 8 & 9) 

-	With regards to claim 2, Xu et al. disclose the method of claim 1, comprising obtaining the characteristic of the portion (Xu et al., Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3, Pg. 164 Left-Hand Column Last-Paragraph) and obtaining the characteristic of the assist feature based on the characteristic of the portion, (Xu et al., Pg. 161 Abstract, Pg. 162 Left-Hand Column First-Full Paragraph - Sixth-Full Paragraph, Pg. 163 Left-Hand Column “Definition 3” - § 4.1.1, Pg. 165 § 5.1 - § 5.2, Pg. 165 Fig. 5) wherein the characteristic of the portion comprises a geometrical characteristic of a pattern in the portion, a statistical characteristic of a pattern in the portion, a parameterization of a pattern in the portion, or an image derived from the portion. (Xu et al., Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3, Pg. 164 Left-Hand Column Last-Paragraph) 

-	With regards to claim 4, Xu et al. disclose the method of claim 2, wherein the characteristic of the portion comprises the image derived from the portion and wherein the image is a pixelated image, a binary image or a continuous tone image. (Xu et al., Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3, Pg. 164 Left-Hand Column Last-Paragraph, Pg. 165 Fig. 5) 

-	With regards to claim 5, Xu et al. disclose the method of claim 2, wherein the characteristic of the portion comprises the image derived from the portion (Xu et al., Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3, Pg. 164 Left-Hand Column Last-Paragraph, Pg. 165 Fig. 5) and the image is an image pixelated using an edge of a pattern in the portion as a reference. (Xu et al., Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3, Pg. 164 Left-Hand Column Last-Paragraph, Pg. 165 Fig. 5 [“Both OPC region and SRAF region are created by expanding the edges of the target patterns by some specific distance.”]) 

-	With regards to claim 6, Xu et al. disclose the method of claim 1, wherein the characteristic of the assist feature comprises a geometrical characteristic of the assist feature, a statistical characteristic of the assist feature, or a parameterization of the assist feature. (Xu et al., Pg. 161 Abstract, Pg. 162 Left-Hand Column First-Full Paragraph - Sixth-Full Paragraph, Pg. 163 Left-Hand Column “Definition 3” - § 4.1.1, Pg. 163 Fig. 3, Pg. 165 § 5.1 - § 6 ¶ 1, Pg. 165 Fig. 5, Pgs. 166 - 167 § 6.2, Pg. 166 Fig. 7, Pg. 167 Figs. 8 & 9) 

-	With regards to claim 8, Xu et al. disclose the method of claim 1, further comprising using the characteristic of the assist feature as an initial condition for an optimizer or a resolution enhancement technique. (Xu et al., Pg. 162 § 2.1, Pg. 162 Fig. 2, Pg. 165 § 5.1 - 5.2, Pg. 167 § 6.3 First Paragraph) 

-	With regards to claim 9, Xu et al. disclose the method of claim 1, further comprising computing a confidence metric that indicates trustworthiness of the characteristic of the assist feature. (Xu et al., Pg. 162 Left-Hand Column Fourth-Full Paragraph, Pg. 164 § 4.2 - Pg. 165 § 5.1, Pg. 165 Fig. 5) 

-	With regards to claim 10, Xu et al. disclose the method of claim 9, wherein the characteristic of the assist feature comprises a binary image of the assist feature (Xu et al., Pg. 163 § 3, Pg. 165 § 5.1 - § 5.2, Pg. 165 Fig. 5, Pg. 166 § 6.2.1, Pg. 166 Fig. 7 [“The typical prediction with a binary classification model will be a label, i.e. 0 or 1, for each testing data”]) and wherein the confidence metric indicates a probability for either tones of the binary image. (Xu et al., Pg. 164 § 4.2 - Pg. 165 § 5.2, Pg. 165 Fig. 5, Pg. 166 § 6.2.1 Pg. 166 Fig. 5) 

-	With regards to claim 11, Xu et al. disclose the method of claim 9, wherein the machine learning model is probabilistic and wherein the confidence metric comprises a probability distribution over a set of classes. (Xu et al., Pg. 162 Left-Hand Column Fourth-Full Paragraph, Pg. 164 § 4.2 - Pg. 165 § 5.1, Pg. 165 Fig. 5, Pg. 166 § 6.2.1 [The Examiner assets that, at least, the use of Logistic Regression by Xu et al. discloses the limitation of claim 11 at least because the instant specification discloses that “Some machine learning models, such as naïve Bayes, logistic regression and multilayer perceptron (when trained under an appropriate loss function) are naturally probabilistic. A probabilistic model outputs a probability distribution over a set of classes, rather than only outputting the most likely class that the input should be long to”, see at least page 6 paragraph 0076 of the instant application’s corresponding patent application publication.])

-	With regards to claim 12, Xu et al. disclose the method of claim 9, wherein the confidence metric represents a similarity between the portion of the design layout and training data used to train the machine learning model. (Xu et al., Pg. 163 “Definition 3” - § 3, Pg. 164 § 4.2 - Pg. 165 § 5.1, Pgs. 166 - 167 § 6.2.1 - § 6.2.2) 

-	With regards to claim 15, Xu et al. disclose the method of claim 9, wherein the confidence metric is computed based on an output of the machine learning model. (Xu et al., Pg. 164 § 4.2 - Pg. 165 § 5.1) 

-	With regards to claim 17, Xu et al. disclose a method (Xu et al., Pg. 161 Abstract, Pg. 162 Left-Hand Column First-Full Paragraph - Sixth-Full Paragraph, Pg. 165 § 6 Paragraph 1, Pg. 168 § 7 Paragraph 1) comprising: obtaining a portion of a design layout; (Xu et al., Pg. 161 Fig. 1, Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3) determining a characteristic of assist features based on the portion or a characteristic of the portion; (Xu et al., Pg. 163 § 3 - § 4.1.1, Pg. 163 Fig. 3, Pg. 165 § 5.1 - § 5.2, Pg. 165 Fig. 5) and training, by a hardware computer system, (Xu et al., Pg. 165 § 6) a machine learning model using training data comprising a sample whose feature vector comprises the characteristic of the portion and whose label comprises the characteristic of the assist features, (Xu et al., Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 164 Left-Hand Column Last Paragraph - § 4.2, Pgs. 165 - 166 § 6.1) wherein the trained machine learning model is configured to output a geometrical attribute of the assist feature, a statistical attribute of the assist feature, a parameterization of the assist feature, or an image of the assist feature. (Xu et al., Pg. 161 Abstract, Pg. 162 Left-Hand Column First-Full Paragraph - Sixth-Full Paragraph, Pg. 163 Left-Hand Column “Definition 3” - § 4.1.1, Pg. 163 Fig. 3, Pg. 165 § 5.1 - § 6 ¶ 1, Pg. 165 Fig. 5, Pgs. 166 - 167 § 6.2, Pg. 166 Fig. 7, Pg. 167 Figs. 8 & 9) 

-	With regards to claim 18, Xu et al. disclose the method of claim 17, wherein the characteristic of the portion comprises a geometrical characteristic of a pattern in the portion, a statistical characteristic of the pattern in the portion, a parameterization of the portion, or an image derived from the portion. (Xu et al., Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3, Pg. 164 Left-Hand Column Last-Paragraph) 

-	With regards to claim 19, Xu et al. disclose the method of claim 17, wherein the characteristic of the assist features comprises a geometrical characteristic of assist features, a statistical characteristic of assist features, or a parameterization of assist features. (Xu et al., Pg. 163 § 3 - § 4.1.1, Pg. 163 Fig. 3, Pg. 165 § 5.1 - 5.2, Pg. 165 Fig. 5) 

Claims 1, 2, 4, 6, 7, 9, 11 - 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lutich U.S. Publication No. 2018/0285510 A1.

-	With regards to claim 1, Lutich discloses a method (Lutich, Abstract, Figs. 6 & 7, Pg. 1 ¶ 0001 and 0005) comprising: obtaining a portion of a design layout or a characteristic of the portion; (Lutich, Figs. 1, 3 & 6, Pg. 1 ¶ 0005, Pg. 2 ¶ 0021 - 0022, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0041, Pg. 6 ¶ 0044 - Pg. 7 ¶ 0047) and obtaining, by a hardware computer system, (Lutich, Figs. 1 & 5, Pg. 1 ¶ 0006 - 0007, Pg. 2 ¶ 0018, Pg. 3 ¶ 0024 - 0025, Pg. 5 ¶ 0035 - 0037, Pg. 6 ¶ 0042, Pg. 8 ¶ 0055 - 0056 and 0058 - 0059) a characteristic of an assist feature for the portion, using a machine learning model, based on the portion or the characteristic of the portion, (Lutich, Abstract, Figs. 1, 3, 5 & 6, Pg. 1 ¶ 0005, Pg. 2 ¶ 0017, Pg. 3 ¶ 0024 - 0026, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0044 - 0045, Pg. 7 ¶ 0047 - 0048 and 0050) wherein the machine learning model outputs a geometrical attribute of the assist feature, a statistical attribute of the assist feature, a parameterization of the assist feature, or an image of the assist feature. (Lutich, Abstract, Figs. 1 - 6, Pg. 1 ¶ 0005, Pg. 2 ¶ 0017, Pg. 3 ¶ 0024 - 0026, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0044 - 0045, Pg. 7 ¶ 0047 - 0048 and 0050) 

-	With regards to claim 2, Lutich discloses the method of claim 1, comprising obtaining the characteristic of the portion (Lutich, Fig. 6, Pg. 2 ¶ 0019 - 0020, Pg. 3 ¶ 0025, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0044 - Pg. 7 ¶ 0047) and obtaining the characteristic of the assist feature based on the characteristic of the portion, (Lutich, Fig. 6, Pg. 3 ¶ 0024 - 0025, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0044 - 0045, Pg. 7 ¶ 0047 - 0050) wherein the characteristic of the portion comprises a geometrical characteristic of a pattern in the portion, a statistical characteristic of a pattern in the portion, a parameterization of a pattern in the portion, or an image derived from the portion. (Lutich, Figs. 1, 3 & 6, Pg. 2 ¶ 0019 - 0020, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038, Pg. 6 ¶ 0045 - Pg. 7 ¶ 0047) 

-	With regards to claim 4, Lutich discloses the method of claim 2, wherein the characteristic of the portion comprises the image derived from the portion and wherein the image is a pixelated image, a binary image or a continuous tone image. (Lutich, Figs. 1, 3 & 4, Pg. 2 ¶ 0017 and 0019 - 0022, Pg. 4 ¶ 0031 - 0033, Pg. 5 ¶ 0038 [The Examiner asserts that the images of Lutich are pixelated images and that images are either binary or continuous tone images.]) 

-	With regards to claim 6, Lutich discloses the method of claim 1, wherein the characteristic of the assist feature comprises a geometrical characteristic of the assist feature, a statistical characteristic of the assist feature, or a parameterization of the assist feature. (Lutich, Abstract, Figs. 1 - 6, Pg. 1 ¶ 0005, Pg. 2 ¶ 0017, Pg. 3 ¶ 0024 - 0026, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0044 - 0045, Pg. 7 ¶ 0047 - 0048 and 0050)

-	With regards to claim 7, Lutich discloses the method of claim 1, further comprising patterning a substrate using the portion of the design layout and the assist feature, in a lithographic process. (Lutich, Figs. 1, 5 & 6, Pg. 1 ¶ 0002, Pg. 2 ¶ 0019 - Pg. 3 ¶ 0026, Pg. 6 ¶ 0041 and 0044 - 0045, Pg. 7 ¶ 0050) 

-	With regards to claim 9, Lutich discloses the method of claim 1, further comprising computing a confidence metric that indicates trustworthiness of the characteristic of the assist feature. (Lutich, Fig. 3, Pg. 3 ¶ 0026 - Pg. 4 ¶ 0032, Pg. 5 ¶ 0038, Pg. 7 ¶ 0047 - 0048 [The Examiner assets that, at least, the use of a multilayer perceptron (MLP) neural network by Lutich discloses the limitation of claim 9 at least because the instant specification discloses that MLP models “are naturally probabilistic. A probabilistic model outputs a probability distribution over a set of classes, rather than only outputting the most likely class that the input should be long to”, see at least page 6 paragraph 0076 of the instant application’s corresponding patent application publication.]) 

-	With regards to claim 11, Lutich discloses the method of claim 9, wherein the machine learning model is probabilistic and wherein the confidence metric comprises a probability distribution over a set of classes. (Lutich, Fig. 3, Pg. 3 ¶ 0026 - 0028, Pg. 4 ¶ 0031 [The Examiner assets that, at least, the use of the multilayer perceptron (MLP) neural network by Lutich discloses the limitation of claim 11 at least because the instant specification discloses that MLP models “are naturally probabilistic. A probabilistic model outputs a probability distribution over a set of classes, rather than only outputting the most likely class that the input should be long to”, see at least page 6 paragraph 0076 of the instant application’s corresponding patent application publication.]) 

-	With regards to claim 12, Lutich discloses the method of claim 9, wherein the confidence metric represents a similarity between the portion of the design layout and training data used to train the machine learning model. (Lutich, Pg. 4 ¶ 0029 - 0033) 

-	With regards to claim 13, Lutich discloses the method of claim 9, further comprising, responsive to the confidence metric failing to satisfy a condition, retraining the machine learning model using training data comprising the characteristic of the portion. (Lutich, Fig. 7, Pg. 2 ¶ 0017, Pg. 3 ¶ 0025, Pg. 4 ¶ 0030 - 0033, Pg. 6 ¶ 0040, Pg. 7 ¶ 0049 - Pg. 8 ¶ 0054 [“To increase the effectiveness of ANN 174, outputs 196 can be compared with predetermined or target (e.g., ideal) values to calculate errors in a process known as ‘error backpropagation.’ Where the error between various outputs 196 and a predetermined value exceeds a particular threshold, ANN can include process for self-correction.”]) 

-	With regards to claim 15, Lutich discloses the method of claim 9, wherein the confidence metric is computed based on an output of the machine learning model. (Lutich, Fig. 3, Pg. 3 ¶ 0026 - Pg. 4 ¶ 0031, Pg. 5 ¶ 0038, Pg. 7 ¶ 0047 - 0048) 

-	With regards to claim 16, Lutich discloses a computer program product comprising a non-transitory computer readable medium having instructions therein, the instructions, upon execution by a computer system, configured to cause the computer system (Lutich, Figs. 1 & 5, Pg. 1 ¶ 0006 - 0007, Pg. 2 ¶ 0018, Pg. 5 ¶ 0035 - 0037, Pg. 8 ¶ 0055 - 0056 and 0058 - 0059, Pg. 9 ¶ 0061) to at least: obtain a portion of a design layout or a characteristic of the portion; (Lutich, Figs. 1, 3 & 6, Pg. 1 ¶ 0005, Pg. 2 ¶ 0021 - 0022, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0041, Pg. 6 ¶ 0044 - Pg. 7 ¶ 0047) and determine a characteristic of assist features for the portion, using a machine learning model, based on the portion or the characteristic of the portion, (Lutich, Abstract, Figs. 1, 3, 5 & 6, Pg. 1 ¶ 0005, Pg. 2 ¶ 0017, Pg. 3 ¶ 0024 - 0026, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0044 - 0045, Pg. 7 ¶ 0047 - 0048 and 0050) wherein the machine learning model outputs a geometrical attribute of the assist feature, a statistical attribute of the assist feature, a parameterization of the assist feature, or an image of the assist feature. (Lutich, Abstract, Figs. 1 - 6, Pg. 1 ¶ 0005, Pg. 2 ¶ 0017, Pg. 3 ¶ 0024 - 0026, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0044 - 0045, Pg. 7 ¶ 0047 - 0048 and 0050) 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xioqing Xu, Tetsuaki Matsunawa, Shigeki Nojima, Chikaaki Kodama, Toshiya Kotani, David Z. Pan, “A Machine Learning Based Framework for Sub-Resolution Assist Feature Generation”, ACM, International Symposium on Physical Design, Apr. 2016, pages 161 - 168, herein referred to as “Xu et al.”, as applied to claim 2 above, and further in view of Seongbo Shim, Suhyeong Choi, and Youngsoo Shin, “Machine Learning (ML)-Based Lithography Optimizations”, IEEE Asia Pacific Conference on Circuits and Systems, Oct. 2016, pages 530 - 533, herein referred to as “Shim et al.”.

-	With regards to claim 3, Xu et al. disclose the method of claim 2. Xu et al. fail to disclose explicitly wherein the characteristic of the portion comprises the parameterization of the pattern in the portion and wherein the parameterization of the portion is a projection of the portion on one or more basis functions. Pertaining to analogous art, Shim et al. disclose wherein the characteristic of the portion comprises the parameterization of the pattern in the portion and wherein the parameterization of the portion is a projection of the portion on one or more basis functions. (Shim et al., Pg. 531 Fig. 5, Pg. 532 Subsection “B. SRAF Insertion” - Pg. 533 § IV. Subsection “A. Model Parameters” [“Alternatively, optical kernel signal has been proposed [2], [16] to represent a layout with much smaller parameters. Optical kernels, e.g. basis functions of polar Fourier transform and SOCS kernels, are widely used to model optical diffraction and interference. Since OPC, EPC, and SRAF insertion are all affected by layout’s optical characteristic, it is natural to use the optical kernel signals as parameters for ML-based lithography optimizations.”]) Xu et al. and Shim et al. are combinable because they are both directed towards utilizing machine learning models to determine whether or not a sub-resolution assist feature (SRAF) should be included at various positions of a design layout. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu et al. with the teachings of Shim et al. This modification would have been prompted in order to enhance the base device of Xu et al. with the well-known and applicable technique Shim et al. applied to a comparable device. Utilizing, as the characteristic of the portion, a parameterization of a pattern in the portion wherein the parameterization is a projection of the portion on one or more basis functions, as taught by Shim et al., would enhance the base device of Xu et al. by reducing the number of parameters required to represent the portion of the layout and helping to model the optical characteristic of the portion of the layout thereby improving the overall speed and accuracy of the machine learning model, as taught and suggested by Shim et al., see at least page 533 section IV subsection A of Shim et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a parameterization of a pattern in the portion, wherein the parameterization is a projection of the portion on one or more basis functions, would be utilized as the characteristic of the portion in order to reduce the number of parameters required to represent the portion and help model the optical characteristic of the portion. Therefore, it would have been obvious to combine Xu et al. with Shim et al. to obtain the invention as specified in claim 3. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xioqing Xu, Tetsuaki Matsunawa, Shigeki Nojima, Chikaaki Kodama, Toshiya Kotani, David Z. Pan, “A Machine Learning Based Framework for Sub-Resolution Assist Feature Generation”, ACM, International Symposium on Physical Design, Apr. 2016, pages 161 - 168, herein referred to as “Xu et al.”, as applied to claim 9 above, and further in view of Wang et al. U.S. Publication No. 2017/0347061 A1.

-	With regards to claim 14, Xu et al. disclose the method of claim 9, further comprising, determining an aspect of the assist feature by a method not using the machine learning model. (Xu et al., Pg. 164 § 4.2 - Pg. 165 § 5.1, Pg. 166 § 6.2.1, Pg. 167 § 6.3 - Pg. 168 § 6.4 [“Since the LGR based approach performs better than the DTree based approach, we only show the SRAFs from LGR predictions for clear explanations”, “We compare the model-based, LGR and DTree approaches in terms of PV band and EPE on both dense and sparse testing patterns”, “The LGR based approach is slightly worse than model-based method but performs better than DTree based method” and “We compare our machine learning based SRAF generation with the commercial Calibre tool, i.e. model-based SRAFs. The mask optimization techniques, including SRAF generation and OPC, usually apply to small layout windows due to the high computational cost [2]. Therefore, we choose small layout windows with dense contact patterns for runtime comparisons between different SRAF generation approaches.”]) Xu et al. fail to disclose explicitly responsive to the confidence metric failing to satisfy a condition, determining by a method not using the machine learning model. Pertaining to analogous art, Wang et al. disclose responsive to the confidence metric failing to satisfy a condition, determining an aspect of a feature by a method not using the machine learning model. (Wang et al., Fig. 27, Pg. 19 ¶ 0309 - 0311 and 0315 - 0318, Pg. 29 ¶ 0450 - 0451, Pg. 30 ¶ 0463 and 0470, Pg. 33 ¶ 0502 [Wang et al. disclose comparing results obtained from applying a plurality of models to the input data and using the model that produces the highest quality results for determining the desired output, i.e. responsive to the quality of results, a confidence metric, produced by a first machine learning model, the machine learning model, failing to be the highest quality results the desired output would then be determined by a different model, i.e. a method not using the machine learning model.]) Xu et al. and Wang et al. are combinable because they are both directed towards generating and comparing the performance of various predictive models, particularly machine learning predictive models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu et al. with the teachings of Wang et al. This modification would have been prompted in order to enhance the base device of Xu et al. with the well-known and applicable technique Wang et al. applied to a similar device. Determining an aspect of a predicted feature by a method not using a first machine learning model in response to a confidence metric computed for an output of the first machine learning model failing to satisfy a condition, as taught by Wang et al., would enhance the base device of Xu et al. by allowing for it to obtain an aspect of the assist feature from the best performing method and/or model thereby improving its overall accuracy and reliability. Furthermore, this modification would have been prompted by the teachings and suggestions of Xu et al. that they adopt and utilize a decision tree model and a logistic regression model and that they compare the performance and accuracy of different models, see at least page 164 section 4.2, page 166 left-hand column last paragraph and page 168 section 6.4 of Xu et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an aspect of the assist feature would be determined by a method not using the machine learning model in response to a confidence metric computed for an output of the machine learning model failing to satisfy a condition so as to improve the accuracy and reliability of the base device by allowing for it to utilize the best performing method and/or model for obtaining an aspect of the assist feature. Therefore, it would have been obvious to combine Xu et al. with Wang et al. to obtain the invention as specified in claim 14. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xioqing Xu, Tetsuaki Matsunawa, Shigeki Nojima, Chikaaki Kodama, Toshiya Kotani, David Z. Pan, “A Machine Learning Based Framework for Sub-Resolution Assist Feature Generation”, ACM, International Symposium on Physical Design, Apr. 2016, pages 161 - 168, herein referred to as “Xu et al.”, in view of Lutich U.S. Publication No. 2018/0285510 A1.

-	With regards to claim 20, Xu et al. disclose a computer program product comprising instructions, the instructions, upon execution by a computer system, configured to cause the computer system to (Xu et al., Pg. 165 § 6) at least: obtain a portion of a design layout; (Xu et al., Pg. 161 Fig. 1, Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3) determine a characteristic of assist features based on the portion or a characteristic of the portion; (Xu et al., Pg. 163 § 3 - § 4.1.1, Pg. 163 Fig. 3, Pg. 165 § 5.1 - § 5.2, Pg. 165 Fig. 5) and train a machine learning model using training data comprising a sample whose feature vector comprises the characteristic of the portion and whose label comprises the characteristic of the assist features, (Xu et al., Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 164 Left-Hand Column Last Paragraph - § 4.2, Pgs. 165 - 166 § 6.1) wherein the trained machine learning model is configured to output a geometrical attribute of the assist feature, a statistical attribute of the assist feature, a parameterization of the assist feature, or an image of the assist feature. (Xu et al., Pg. 161 Abstract, Pg. 162 Left-Hand Column First-Full Paragraph - Sixth-Full Paragraph, Pg. 163 Left-Hand Column “Definition 3” - § 4.1.1, Pg. 163 Fig. 3, Pg. 165 § 5.1 - § 6 ¶ 1, Pg. 165 Fig. 5, Pgs. 166 - 167 § 6.2, Pg. 166 Fig. 7, Pg. 167 Figs. 8 & 9) Xu et al. fail to disclose explicitly a non-transitory computer readable medium having instructions therein. Pertaining to analogous art, Lutich discloses a computer program product comprising a non-transitory computer readable medium having instructions therein, the instructions, upon execution by a computer system, configured to cause the computer system to at least cause performance of a method. (Lutich, Figs. 1 & 5, Pg. 1 ¶ 0006 - 0007, Pg. 2 ¶ 0018, Pg. 5 ¶ 0035 - 0037, Pg. 8 ¶ 0055 - 0056 and 0058 - 0059, Pg. 9 ¶ 0061) Xu et al. and Lutich are combinable because they are both directed towards utilizing machine learning models to determine whether or not a sub-resolution assist feature (SRAF) should be included at various positions of a design layout. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu et al. with the teachings of Lutich. This modification would have been prompted in order to enhance the base device of Xu et al. with the well-known and applicable technique Lutich applied to a comparable device. Utilizing a non-transitory computer readable medium to store instructions for causing a computer system to perform a method, as taught by Lutich, would enhance the base device of Xu et al. by facilitating widespread distribution of the base device to the millions of potential end-users with access to a computer system and by simplifying the process of making revisions and updates to the instructions of the base device since they will be able to be stored and retrieved from the non-transitory computer readable medium. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a non-transitory computer readable medium would be utilized to store the instructions for causing a computer system to perform the method of the base device so as to facilitate widespread distribution of the method of the base device and simplify the process of making revisions and updates to the instructions of the base device. Therefore, it would have been obvious to combine Xu et al. with Lutich to obtain the invention as specified in claim 20. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667